BAKES, Justice.
Plaintiff appellant, Terrell, Inc., filed its original complaint on August 29,1979, seeking recovery of $6,488.60 for plumbing materials and services sold on account to defendant respondent, Robert DeShazo Builders, Inc., from February 28, 1975, through September 27, 1976, plus finance charges of 1V2% per month on the outstanding balance of respondent’s open account, a total of $4,525.08. Respondent answered and counterclaimed, alleging that the finance charge of 1V2% per month imposed by appellant on respondent’s past due accounts was usurious and sought judgment against appellant for the sum of $9,050.16, pursuant to the statutory usury penalty prescribed in I.C. § 28-22-107. Appellant then filed an amended complaint on February 12, 1980, seeking recovery of the outstanding balance on the open account, plus interest at the rate of 8% per annum on the account balance, in accordance with then effective I.C. § 28-22-104, commencing December 27, 1976, and attorney fees. The trial court, upon appellant’s motion and respondent’s cross motion for summary judgments on the issue of usury, in memorandum decisions dated June 25,1980, and July 29,1980, determined that appellant’s U/2% monthly finance charge on respondent’s open accounts was usurious under I.C. § 28-22-107, and granted respondent’s motion for summary judgment. After the court denied appellant’s motion for reconsideration, the court’s summary judgment was certified for appeal pursuant to I.R.C.P. 54(b). Appellant appealed the summary judgment entered on respondent’s counterclaim.
No genuine questions of material fact are alleged to exist or shown in the record in relation to whether the appellant attempted to charge a 1V2% per month service charge on respondent’s unpaid accounts. It is undisputed that appellant included the following provision in its monthly billing statements sent to respondent: “A 1V2% monthly service charge (18% annually) will be added to any account not paid by thirty days past the 10th of the month following invoicing.” Hence, the question for our review on appeal is whether the trial court erred in determining as a matter of law that appellant’s attempt to collect a finance charge of 1%% per month on respondent’s past due *519accounts was usurious. We hold that appellant’s imposition of the iy2% per month service charge did not constitute usury and that the trial court erred in entering summary judgment in favor of respondent on its counterclaim. Consequently, we reverse.
The district court relied on I.C. § 28-22-104 and I.C. § 28-22-107. I.C. § 28-22-104 establishes the legal rates of interest that are allowed when no express contract fixes a different rate. At the time appellant filed its complaint, I.C. § 28-22-104(7) allowed an annual interest rate of 8% on “[m]oney due upon open accounts after three (3) months from the date of the last item.”1 I.C. § 28-22-107 provides, in relevant part:
“The taking, receiving, reserving, or charging a rate of interest greater than is allowed by this chapter, when knowingly done, shall be deemed a forfeiture by the person so taking, receiving, reserving or charging to the benefit of the person paying or being charged, of the entire interest which the contract carries with it or which has been agreed to be paid thereon, plus twice the amount of such interest. In case the greater rate of interest has been paid, the person by whom it has been paid, or his legal representatives, may recover back the amount of the interest thus paid from the person taking or receiving the same, plus twice the amount of such interest in addition
The district court reasoned that “[t]his statute [I.C. § 28-22-107] provides that charging a rate of interest greater than 8% (See 28-22-104 of the Idaho Code), when knowingly done, shall be deemed a forfeiture by the person so charging to the benefit of the person being charged, of the entire interest which the contract carries with it, plus twice the amount of such interest.”
The district court, however, reached its decision without the benefit of Rangen, Inc. v. Valley Trout Farms, Inc., 104 Idaho 284, 658 P.2d 955 (Idaho 1983), a decision recently issued by this Court which is controlling on the issue of whether the 1V&% per month charge imposed by appellant on past due accounts is usurious and subjects appellant to the penalties of I.C. § 28-22-107.
In Rangen, this Court defined usury as “[t]he taking, receiving, reserving, or charging a rate of interest greater than is allowed by this chapter when knowingly done. I.C. § 28-22-107.” Rangen, Inc. v. Valley Trout Farms, Inc., 104 Idaho 284, at 286, 658 P.2d 955 at 957. The Court in Rangen stated that “to constitute usury, there must be excessive interest or compensation on either a loan of money, or forbearance or extension of payment on an existing debt,” supra at 286, 658 P.2d at 957, citing Transportation Equipment Rentals, Inc. v. Ivie, 96 Idaho 223, 526 P.2d 828 (1974); Meridian Bowling Lanes, Inc. v. Brown, 90 Idaho 403, 412 P.2d 586 (1966); Freedman v. Hendershott, 77 Idaho 213, 290 P.2d 738 (1955); Bell v. Idaho Finance Co., 73 Idaho 560, 255 P.2d 715 (1953). The service charge imposed by appellant in this case is clearly not a loan of money. Nor, as will be discussed, is it the forbearance or extension of time for payment on an existing debt. Consequently, it was not a usurious charge.
The question at issue in Rangen was whether a finance charge of 1%, later increased to 1V2% per month on all past due accounts, imposed by a seller-supplier of fish food, constituted forbearance of an existing debt. This Court affirmed the trial court’s decision that the transaction was not forbearance on an existing debt, stating that the finance charge was imposed on all past due accounts; that the seller never gave the buyer additional time past the due date of the accounts to pay its bills; and that the seller never expressly agreed or contracted to forego collection or demand for immediate payment. Supra at 287, 658 P.2d 958. In Rangen, we reviewed the case law of other jurisdictions, see, e.g., Scientific Products v. Cyto Medical *520Laboratory, Inc., 457 F.Supp. 1373 (D.Conn.1978); Fox v. Federated Dept. Stores, Inc., 94 Cal.App.3d 867, 156 Cal.Rptr. 893 (Cal.App.1979); Crestwood Lumber Co. v. Citizens Savings & Loan Ass’n, 83 Cal.App.3d 819, 148 Cal.Rptr. 129 (Cal.App.1978), and concluded that, under the better reasoned line of authority, merely demanding a finance charge for late payment was not an agreement to forego or extend time for payment within the meaning of the usury statutes and that such statutes were inapplicable to such a late charge. Supra at 289, 658 P.2d 960. See also Cecil v. Allied Stores Corp., 162 Mont. 491, 513 P.2d 704 (Mont.1973); Wilson v. Dealy, 222 Tenn. 196, 434 S.W.2d 835 (Tenn.1974).
The facts in the case presently on appeal are similar to those in Rangen. Appellant Terrell, Inc., charged lh% per month on the balances that remained unpaid after thirty days past the due date of outstanding accounts. This late charge was included on appellant’s monthly billing statements. The record contains no evidence that respondent objected to the charge until filing its counterclaim. Additionally, the record contains no evidence establishing that appellant ever agreed to extend the time for payment of the account or to forgo collection of the debt or forbear on its demand for immediate payment. As in Rangen, the respondent buyer could have avoided the late charge by paying its account when due. Thus, under the rule established in Rangen, Inc. v. Valley Trout Farms, Inc., supra, we hold that appellant’s charge of 1%% per month late charge on respondent’s past due accounts did not constitute a forbearance of an existing debt and, therefore, does not fall within the perimeters of the usury laws.2
We reverse the summary judgment of the district court granted in favor of respondent on the issue of usury and remand for determination of the remaining issues.
Costs to appellant.
DONALDSON, C.J., and McQUADE, J. Pro Tern., concur.

. I.C. § 28-22-104 was amended in 1981 to provide for an annual legal rate of interest of 12%. 1981 Idaho Sess.Laws, ch. 157, § 1.


. The Court in Rangen went on to determine whether the late charge included on the seller’s billing statements became collectible as a part of the contract between the seller and buyer under I.C. § 28-22-207, as a liquidated damages clause. It is unnecessary to reach that issue in this appeal, however, because appellant amended its complaint to seek recovery of only an 8% interest rate on the respondent’s allegedly past due account, in accordance with then effective I.C. § 28-22-104.